 
 

--------------------------------------------------------------------------------

EXHIBIT 10.13
 
 
Industrial Real Estate Lease
(Multi-Tenant Facility)




ARTICLE ONE:  BASIC TERMS
 
This Article One contains the Basic Terms of this Lease between the Landlord and
Tenant named below.  Other Articles, Sections and Paragraphs of the Lease
referred to in this Article One explain and define the Basic Terms and are to be
read in conjunction with the Basic Terms.
 
Section 1.01.  Date of Lease:  
10/13/2008                                                                                                                                                                
 
Section 1.02.  Landlord (include legal entity):  CB Center,
LLC                                                                                                                                                                
 
Address of Landlord:  675 East 2100 South, Suite 150, Salt Lake City, Utah
84106                                                                                                                                                                
 
Section 1.03.  Tenant (include legal entity):  ClearOne Communications,
Inc.                                                                                                                                                                 .
 
Address of Tenant:   Attn: Roger Quinney, 5225 Wiley Post Way, Suite 500, Salt
Lake City, Utah 84116.
 
Section 1.04.  Property:  The Property is part of Landlord's multi-tenant real
property development known as  California Business Center  and described or
depicted in Exhibit "A" (the "Project").  The Project includes the land, the
buildings and all other improvements located on the land, and the common areas
described in Paragraph 4.05(a).  The Property is (include street address,
approximate square footage and description)  23,712 SF located at 1365 South
Gladiola Street, Salt Lake City, Utah  .
 
Section 1.05.  Lease Term:  Five (5)  years beginning on  December 1, 2008  or
such other date as is specified in this Lease, and ending on  November 30,
2013 .
 
Section 1.06.  Permitted Uses:  (See Article Five)   Warehousing/distribution
and related office use..
 
Section 1.07.  Tenant's Guarantor:  (If none, so state)
                                                                                                                                                                 .
 
Section 1.08.  Brokers: (See Article Fourteen)(If none, so state)
 
Landlord's Broker:  Jeff Richards, CB Richard
Ellis                                                                                                                                                                 .
 
Tenant's Broker:  Kneel Robinson, NAI Utah Commercial Real
Estate                                                                                                                                                                .
 
Section 1.09.  Commission Payable to Landlord's Broker: (See Article Fourteen)
6% of net lease consideration to be split 50/50 .
 
Section 1.10.  Initial Security Deposit: (See Section 3.03) $8,000.00 .
 
Section 1.11.  Vehicle Parking Spaces Allocated to Tenant: (See Section 4.05)  
Pro rata share of parking spots as shown on Exhibit A directly in front of
leased property..
 
Section 1.12.  Rent and Other Charges Payable by Tenant:
 
 
(a)  BASE RENT:   Seven Thousand One Hundred Thirteen and 60/100  Dollars
($ 7,113.60 ) per month for the first  12  months, as provided in Section 3.01,
and shall be increased on the first day of the  13th, 25th, 37th, and
49th month(s) after the Commencement Date, either (i) as provided in Section
3.02, or (ii) per the rent schedule below.  (If (ii) is completed, then (i) and
Section 3.02 are inapplicable.)  Base Rent shall commence December 1, 2008.

 
Months
Base Rent

 
Thirteen (13) through Twenty Four (24)
$7,824.96

 
Twenty Five (25) through Thirty Six (36)
$8,062.08

 
Thirty Seven (37) through Forty Eight (48)
$8,299.20

 
Forty Nine (49) through Sixty (60)
$8,536.32

 
 
(b)  OTHER PERIODIC PAYMENTS: (i) Real Property Taxes (See Section 4.02); (ii)
Utilities (See Section 4.03); (iii) Insurance Premiums (See Section 4.04);
(iv) Tenant's Initial Pro Rata Share of Common Area Expenses 11.1% (See Section
4.05); (v) Impounds for Insurance Premiums and Property Taxes (See Section
4.08); (vi) Maintenance, Repairs and Alterations (see Article Six).

 
Section 1.13.  Landlord's Share of Profit on Assignment or Sublease: (See
Section 9.05)  FIFTY  percent ( 50 %) of the Profit (the "Landlord's Share").
 
Section 1.14  Riders:  The following Riders are attached to and made a part of
this Lease: (If none, so state) Exhibit A – Premises; Exhibit B - Renewal
Option; Exhibit C - Cancellation Provision; Exhibit D - Tenant Improvements;
Exhibit E - Early Occupancy .
 
 
ARTICLE TWO:  LEASE TERM
 
Section 2.01.  Lease of Property For Lease Term.  Landlord leases the Property
to Tenant and Tenant leases the Property from Landlord for the Lease Term.  The
Lease Term is for the period stated in Section 1.05 above and shall begin and
end on the dates specified in Section 1.05 above, unless the beginning or end of
the Lease Term is changed under any provision of this Lease.  The "Commencement
Date" shall be the date specified in Section 1.05 above for the beginning of the
Lease Term, unless advanced or delayed under any provision of this Lease.
 
Section 2.02.  Intentionally Omitted
 
Section 2.03.  Early Occupancy.  If Tenant occupies the Property prior to the
Commencement Date, Tenant's occupancy of the Property shall be subject to all of
the provisions of this Lease.  Early occupancy of the Property shall not advance
the expiration date of this Lease.  Tenant shall pay Base Rent and all other
charges specified in this Lease for the early occupancy period.
 

 
1

--------------------------------------------------------------------------------

 

Section 2.04.  Holding Over.  Tenant shall vacate the Property upon the
expiration or earlier termination of this Lease.  Tenant shall reimburse
Landlord for and indemnify Landlord against all damages which Landlord incurs
from Tenant's delay in vacating the Property.  If Tenant does not vacate the
Property upon the expiration or earlier termination of the Lease and Landlord
thereafter accepts rent from Tenant, Tenant's occupancy of the Property shall be
a  "month-to-month" tenancy, subject to all of the terms of this Lease
applicable to a month-to-month tenancy, except that the Base Rent then in effect
shall be increased by twenty-five percent (25%).
 


 
ARTICLE THREE:  BASE RENT
 
Section 3.01.  Time and Manner of Payment.  Upon execution of this Lease, Tenant
shall pay Landlord the Base Rent in the amount stated in Paragraph 1.12(a) above
for the first month of the Lease Term.  On the first day of the second month of
the Lease Term and each month thereafter, Tenant shall pay Landlord the Base
Rent, in advance, without offset, deduction or prior demand.  The Base Rent
shall be payable at Landlord's address or at such other place as Landlord may
designate in writing.
 
 
Section 3.02.  Intentionally Omitted

 
Section 3.03.  Security Deposit; Increases.
 
 
(a) Upon the execution of this Lease, Tenant shall deposit with Landlord a cash
Security Deposit in the amount set forth in Section 1.10 above.  Landlord may
apply all or part of the Security Deposit to any unpaid rent or other charges
due from Tenant or to cure any other defaults of Tenant.  If Landlord uses any
part of the Security Deposit, Tenant shall restore the Security Deposit to its
full amount within ten (10) days after Landlord's written request.  Tenant's
failure to do so shall be a material default under this Lease.  No interest
shall be paid on the Security Deposit.  Landlord shall not be required to keep
the Security Deposit separate from its other accounts and no trust relationship
is created with respect to the Security Deposit.

 
 
(b) Each Time the Base Rent is increased, Tenant shall deposit additional funds
with Landlord sufficient to increase the Security Deposit to an amount which
bears the same relationship to the adjusted Base Rent as the initial Security
Deposit bore to the initial Base Rent.

 
Section 3.04.  Termination; Advance Payments.  Upon termination of this Lease
under Article Seven (Damage or Destruction), Article Eight (Condemnation) or any
other termination not resulting from Tenant's default, and after Tenant has
vacated the Property in the manner required by this Lease, Landlord shall refund
or credit to Tenant (or Tenant's successor) the unused portion of the Security
Deposit, any advance rent or other advance payments made by Tenant to Landlord,
and any amounts paid for real property taxes and other reserves which apply to
any time periods after termination of the Lease.
 


 
ARTICLE FOUR:  OTHER CHARGES PAYABLE BY TENANT
 
Section 4.01.  Additional Rent.  All charges payable by Tenant other than Base
Rent are called "Additional Rent."  Unless this Lease provides otherwise, Tenant
shall pay all Additional Rent then due with the next monthly installment of Base
Rent.  The term "rent" shall mean Base Rent and Additional Rent.
 
Section 4.02.  Property Taxes.
 
 
(a) Real Property Taxes.  Tenant shall pay all real property taxes on the
Property (including any fees, taxes or assessments against, or as a result of,
any tenant improvements installed on the Property by or for the benefit of
Tenant) during the Lease Term.  Subject to Paragraph 4.02 (c) and Section 4.08
below, such payment shall be made at least ten (10) days prior to the
delinquency date of the taxes.  Within such ten (10) –day period, Tenant shall
furnish Landlord with satisfactory evidence that the real property taxes have
been paid.  Landlord shall reimburse Tenant for any real property taxes paid by
Tenant covering any period of time prior to or after the Lease Term.  If Tenant
fails to pay the real property taxes when due, Landlord may pay the taxes and
Tenant shall reimburse Landlord for the amount of such tax payment as Additional
Rent.

 
 
(b) Definition of "Real Property Tax."  "Real property tax" means: (i) any fee,
license fee, license tax, business license fee, commercial rental tax, levy,
charge, assessment, penalty or tax imposed by any taxing authority against the
Property; (ii) any tax on the Landlord's right to receive, or the receipt of,
rent or income from the Property or against Landlord's business of leasing the
Property; (iii) any tax or charge for fire protection, streets, sidewalks, road
maintenance, refuse or other services provided to the Property by any
governmental agency; (iv) any tax imposed upon this transaction or based upon a
re-assessment of the Property due to a change of ownership, as defined by
applicable law, or other transfer of all or part of Landlord's interest in the
Property; and (v) any charge or fee replacing any tax previously included within
the definition of real property tax.  "Real property tax" does not, however,
include Landlord's federal or state income, franchise, inheritance or estate
taxes.

 
 
(c) Joint Assessment.  If the Property is not separately assessed, Landlord
shall reasonably determine Tenant's share of the real property tax payable by
Tenant under Paragraph 4.02(a) from the assessor's worksheets or other
reasonably available information.  Tenant shall pay such share to Landlord
within fifteen (15) days after receipt of Landlord's written statement.

 
 
(d)  Personal Property Taxes.

 
 
(i)  Tenant shall pay all taxes charged against trade fixtures, furnishings,
equipment or any other personal  property belonging to Tenant.  Tenant shall try
to have personal property taxes separately from the Property.

 
 
(ii)  If any of Tenant's personal property is taxed with the Property, Tenant
shall pay Landlord the taxes for the personal property within fifteen (15) days
after Tenant receives a written statement from Landlord for such personal
property taxes.

 
Section 4.03.  Utilities.  Tenant shall pay, directly to the appropriate
supplier, the cost of all natural gas, heat, light, power, sewer service,
telephone, water, refuse disposal and other utilities and services supplied to
the Property.  However, if any services or utilities are jointly metered with
other property, Landlord shall make a reasonable determination of Tenant's
proportionate share of the cost of such utilities and services and Tenant shall
pay such share to Landlord within fifteen (15) days after receipt of Landlord's
written statement.\
 

 
2

--------------------------------------------------------------------------------

 

Section 4.04.  Insurance Policies.
 
 
(a) Liability Insurance.  During the Lease Term, Tenant shall maintain a policy
of commercial general liability insurance (sometimes known as broad form
comprehensive general liability insurance) insuring Tenant against liability for
bodily injury, property damage (including loss of use of property) and personal
injury arising out of the operation, use or occupancy of the Property.  Tenant
shall name Landlord as an additional insured under such policy.  The initial
amount of such insurance shall be One Million Dollars ($1,000,000) per
occurrence and shall be subject to periodic increase based upon inflation,
increased liability awards, recommendation of Landlord's professional insurance
advisers and other relevant factors.  The liability insurance obtained by Tenant
under this Paragraph 4.04(a) shall (i) be primary and non-contributing; (ii)
contain cross-liability endorsements; and (iii) insure Landlord against Tenant's
performance under Section 5.05, if the matters giving rise to the indemnity
under Section 5.05 result from the negligence of Tenant.  The amount and
coverage of such insurance shall not limit Tenant's liability nor relieve Tenant
of any other obligation under this Lease.  Landlord may also obtain
comprehensive public liability insurance in an amount and with coverage
determined by Landlord insuring Landlord against liability arising out of
ownership, operation, use or occupancy of the Property.  The policy obtained by
Landlord shall not be contributory and shall not provide primary insurance.

 
 
(b) Property and Rental Income Insurance.  During the Lease Term, Landlord shall
maintain policies of insurance covering loss of or damage to the Property in the
full amount of its replacement value.  Such policy shall contain an Inflation
Guard Endorsement and shall provide protection against all perils included
within the classification of fire, extended coverage, vandalism, malicious
mischief, special extended perils (all risk), sprinkler leakage and any other
perils which Landlord deems reasonably necessary.  Landlord shall have the right
to obtain flood and earthquake insurance if required by any lender holding a
security interest in the Property.  Landlord shall not obtain insurance for
Tenant's fixtures or equipment or building improvements installed by Tenant on
the Property.  During the Lease Term, Landlord shall also maintain a rental
income insurance policy, with loss payable to Landlord, in an amount equal to
one year's Base Rent, plus estimated real property taxes and insurance
premiums.  Tenant shall be liable for the payment of any deductible amount under
Landlord's or Tenant's insurance policies maintained pursuant to this Section
4.04, in an amount not to exceed Ten Thousand Dollars ($10,000).

 
 
(c)  Payment of Premiums.  Subject to Section 4.08, Tenant shall pay all
premiums for the insurance policies described in Paragraphs 4.04(a) and (b)
(whether obtained by Landlord or Tenant) within fifteen (15) days after Tenant’s
receipt of a copy of the premium statement or other evidence of the amount due,
except Landlord shall pay all premiums for non-primary comprehensive public
liability insurance which Landlord elects to obtain as provided in Paragraph
4.04(a).  For insurance policies maintained by Landlord which cover improvements
on the entire Project, Tenant shall pay Tenant’s prorated share of the premiums,
in accordance with the formula in Paragraph 4.05(e) for determining Tenant’s
share of Common Area costs.  If insurance policies maintained by landlord cover
improvements on real property other than the Project, Landlord shall deliver to
Tenant a statement of the premium applicable to the Property showing in
reasonable detail how Tenant’s share of the premium was computed.  If the Lease
Term expires before the expiration of an insurance policy maintained by
Landlord, Tenant shall be liable for Tenant’s prorated share of the insurance
premiums.  Before the Commencement Date, Tenant shall deliver to Landlord the
expiration of any such policy, Tenant shall deliver to Landlord a renewal of
such policy.  As an alternative to providing a policy of insurance, Tenant shall
have the right to provide Landlord a certificate of insurance, executed by an
authorized officer of the insurance company, showing that the insurance which
Tenant is required to maintain under this Section 4.04 is in full force and
effect and containing such other information which Landlord reasonably requires.

 
 
(d)  General Insurance Provisions.

 
 
(i)  Any insurance which Tenant is required to maintain under this Lease shall
include a provision which requires the insurance carrier to give Landlord not
less than thirty (30) days' written notice prior to any cancellation or
modification of such coverage.

 
 
(ii)  If Tenant fails to deliver any policy, certificate or renewal to Landlord
required under this Lease within the prescribed time period or if any such
policy is canceled or modified during the Lease Term without Landlord's consent,
Landlord may obtain such insurance, in which case Tenant shall reimburse
Landlord for the cost of such insurance within fifteen (15) days after receipt
of a statement that indicates the cost of such insurance.

 
 
(iii)  Tenant shall maintain all insurance required under this Lease with
companies holding a "General Policy Rating" of A-12 or better, as set forth in
the most current issue of "Best Key Rating Guide."  Landlord and Tenant
acknowledge the insurance markets are rapidly changing and that insurance in the
form and amounts described in this Section 4.04 may not be available in the
future.  Tenant acknowledges that the insurance described in this Section 4.04
is for the primary benefit of Landlord.  If at any time during the Lease Term,
Tenant is unable to maintain the insurance required under the Lease, Tenant
shall nevertheless maintain insurance coverage which is customary and
commercially reasonable in the insurance industry for Tenant's type of business,
as that coverage may change from time to time.  Landlord makes no representation
as to the adequacy of such insurance to protect Landlord's or Tenant's
interests.  Therefore, Tenant shall obtain any such additional property or
liability insurance which Tenant deems necessary to protect Landlord and Tenant.

 
(iv) Unless prohibited under any applicable insurance policies maintained,
Landlord and Tenant each hereby waive any and all rights of recovery against the
other, or against the officers, employees, agents or representatives of the
other, for loss of or damage to its property or the property of others under its
control, if such loss or damage is covered by any insurance policy in force
(whether or not described in this Lease) at the time of such loss or
damage.  Upon obtaining the required policies of insurance, Landlord and Tenant
shall give notice to the insurance carriers of this mutual waiver of
subrogation.
 
(v) By way of certificate of insurance, issued from an accredited, licensed
insurance producer, Landlord will evidence the required Property insurance
described in this section as well as the aforementioned waiver of subrogation.
 


 

 
3

--------------------------------------------------------------------------------

 

Section 4.05.  Common Areas; Use, Maintenance and Costs.
 
 
(a) Common Areas.  As used in this Lease, "Common Areas" shall mean all areas
within the Project which are available for the common use of tenants of the
Project and which are not leased or held for the exclusive use of Tenant or
other tenants, including, but not limited to, parking areas, driveways,
sidewalks, loading areas, access roads, corridors, landscaping and planted
areas.  Landlord, from time to time, may change the size, location, nature and
use of any of the Common Areas, convert Common Areas into leasable areas,
construct additional parking facilities (including parking structures) in the
Common Areas, and increase or decrease Common Area land and/or
facilities.  Tenant acknowledges that such activities may result in
inconvenience to Tenant.  Such activities and changes are permitted if they do
not materially affect Tenant's use of the Property.

 
 
(b) Use of Common Areas.  Tenant shall have the nonexclusive right (in common
with other tenants and all others to whom Landlord has granted or may grant such
rights) to use the Common Areas for the purposes intended, subject to such
reasonable rules and regulations as Landlord may establish from time to
time.  Tenant shall abide by such rules and regulations and shall use its best
effort to cause others who use the Common Areas with Tenant's express or implied
permission to abide by Landlord's rules and regulations.  At any time, Landlord
may close any Common Areas to perform any acts in the Common Areas as, in
Landlord's judgment, are desirable to improve the Project.  Tenant shall not
interfere with the rights of Landlord, other tenants or any other person
entitled to use the Common Areas.

 
 
(c) Specific Provision re: Vehicle Parking.  Tenant shall be entitled to use the
number of vehicle parking spaces in the Project allocated to Tenant in Section
1.11 of the Lease without paying any additional rent.  Tenant shall have 6
reserved spots as identified on Exhibit A and shall be limited to vehicles no
larger than standard size automobiles or pickup utility vehicles.  Tenant shall
not cause large trucks or other large vehicles to be parked within the Project
except within their dock area or on the adjacent public streets.  Temporary
parking of large delivery vehicles in the Project may be permitted by the rules
and regulations established by Landlord.  Vehicles shall be parked only in
striped parking spaces and not in driveways, loading areas or other locations
not specifically designated for parking.  Handicapped spaces shall only be used
by those legally permitted to use them.  Tenant shall not be allowed to park
more vehicles in the parking area than the number set forth in Section 1.11 of
this Lease without consent of Landlord.  In addition to Landlord's other
remedies under the Lease, Tenant shall pay a daily charge determined by Landlord
for each such additional vehicle.

 
 
(d) Maintenance of Common Areas.  Landlord shall maintain the Common Areas in
good order, condition and repair and shall operate the Project, in Landlord's
sole discretion, as a first-class industrial/commercial real property
development.  Tenant shall pay Tenant's pro rata share (as determined below) of
all costs incurred by Landlord for the operation and maintenance of the Common
Areas.  Common Area costs include, but are not limited to, costs and expenses
for the following:  gardening and landscaping; utilities, water and sewage
charges; maintenance of signs (other than tenants' signs); premiums for
liability, property damage, fire and other types of casualty insurance on the
Common Areas and worker's compensation insurance; all property taxes and
assessments levied on or attributable to the Common Areas and all Common Area
improvements; all personal property taxes levied on or attributable to personal
property used in connection with the Common Areas; straight-line depreciation on
personal property owned by Landlord which is consumed in the operation or
maintenance of the Common Areas; rental or lease payments paid by Landlord for
rented or leased personal property used in the operation or maintenance of the
Common Areas; fees for required licenses and permits; repairing, resurfacing,
repaving, maintaining, painting, lighting, cleaning, refuse removal, security
and similar items; reserves for roof replacement and exterior painting and other
appropriate reserves; and a  reasonable allowance to Landlord for Landlord's
supervision of the Common Areas (not to exceed three percent (3% ) of the gross
rents of the Project for the calendar year).  Landlord may cause any or all of
such services to be provided by third parties and the cost of such services
shall be included in Common Area costs.  Common Area costs shall not include
depreciation of real property which forms part of the Common Areas.

 
 
(e) Tenant's Share and Payment.  Tenant shall pay Tenant's annual pro rata share
of all Common Area costs (prorated for any fractional month) upon written notice
from Landlord that such costs are due and payable, and in any event prior to
delinquency.  Tenant's pro rata share shall be calculated by dividing the square
foot area of the Property(23,712 SF), as set forth in Section 1.04 of the Lease,
by the aggregate square foot area of the Project (213,408 SF) which is leased or
held for lease by tenants, as of the date on which the computation is
made.  Tenant's initial pro rata share is set out in Paragraph 1.12(b).  Any
changes in the Common Area costs and/or the aggregate area of the Project leased
or held for lease during the Lease Term shall be effective on the first day of
the month after such change occurs.  Landlord may, at Landlord's election,
estimate in advance and charge to Tenant as Common Area costs, all real property
taxes for which Tenant is liable under Section 4.02 of the Lease, all insurance
premiums for which Tenant is liable under Section 4.04 of the Lease, all
maintenance and repair costs for which Tenant is liable under Section 6.04 of
the Lease, and all other Common Area costs payable by Tenant hereunder.  At
Landlord's election, such statements of estimated Common Area costs shall be
delivered monthly, quarterly or at any other periodic intervals to be designated
by Landlord.  Landlord may adjust such estimates at any time based upon
Landlord's experience and reasonable anticipation of costs.  Such adjustments
shall be effective as of the next rent payment date after notice to
Tenant.  Within sixty (60) days after the end of each calendar year of the Lease
Term, Landlord shall deliver to Tenant a statement prepared in accordance with
generally accepted accounting principles setting forth, in reasonable detail,
the Common Area costs paid or incurred by Landlord during the preceding calendar
year and Tenant's pro rata share. Upon receipt of such statement, there shall be
an adjustment between Landlord and Tenant, with payment to or credit given by
Landlord (as the case may be) so that Landlord shall receive the entire amount
of Tenant's share of such costs and expenses for such period.

 
Section 4.06.  Late Charges.  Tenant's failure to pay rent promptly may cause
Landlord to incur unanticipated costs.  The exact amount of such costs are
impractical or extremely difficult to ascertain.  Such costs may include, but
are not limited to, processing and accounting charges and late charges which may
be imposed on Landlord by any ground lease, mortgage or trust deed encumbering
the Property.  Therefore, if Landlord does not receive any rent payment within
ten (10) days after it becomes due, Tenant shall pay Landlord a late charge
equal to ten percent (10%) of the overdue amount.  The parties agree that such
late charge represents a fair and reasonable estimate of the costs Landlord will
incur by reason of such late payment. Landlord agrees to notify Tenant if they
have not received the rent after 7 days.
 
Section 4.07.  Interest on Past Due Obligations.  Any amount owed by Tenant to
Landlord which is not paid when due shall bear interest at the rate of fifteen
percent (15%) per annum from the due date of such amount.  However, interest
shall not be payable on late charges to be paid by Tenant under this Lease.  The
payment of interest on such amounts shall not excuse or cure any default by
Tenant under this Lease.  If the interest rate specified in this Lease is higher
than the rate permitted by law, the interest rate is hereby decreased to the
maximum legal interest rate permitted by law.
 

 
4

--------------------------------------------------------------------------------

 

Section 4.08.  Impounds for insurance Premiums and Real Property Taxes.  If
requested by any ground lessor or lender to whom Landlord has granted a security
interest in the Property, or if Tenant is more than ten (10) days late in the
payment of rent more than once in any consecutive twelve (12) -month period,
Tenant shall pay Landlord a sum equal to one-twelfth (1/12) of the annual real
property taxes and insurance premiums payable by Tenant under this Lease,
together with each payment of Base Rent.  Landlord shall hold such payments in a
non-interest bearing impound account.  If unknown, Landlord shall reasonably
estimate the amount of real property taxes and insurance premiums when
due.  Tenant shall pay any deficiency of funds in the impound account to
Landlord upon written request.  If Tenant defaults under this Lease, Landlord
may apply any funds in the impound account to any obligation then due under this
Lease.
 


 
ARTICLE FIVE:  USE OF PROPERTY
 
Section 5.01.  Permitted Uses.  Tenant may use the Property only for the
Permitted Uses set forth in Section 1.06 above.
 
Section 5.02.  Manner of Use.  Tenant shall not cause or permit the Property to
be used in any way which constitutes a violation of any law, ordinance, or
governmental regulation or order, which annoys or interferes with the rights of
tenants of the Project, or which constitutes a nuisance or waste.  Tenant shall
obtain and pay for all permits, including a Certificate of Occupancy, required
for Tenant's occupancy of the Property and shall promptly take all actions
necessary to comply with all applicable statutes, ordinances, rules,
regulations, orders and requirements regulating the use by Tenant of the
Property, including the Occupational Safety and Health Act.  Tenant shall
immediately apply for a Certificate of Occupancy from Salt Lake City.  If any
conditions exist with the space that prevent the issuance of the permit,
Landlord and Tenant agree to work together to make sure the space complies.  If
any pre-existing conditions exist that will cost more than $1,000, the Landlord
will be responsible for making sure the space is compliant with the city of Salt
Lake City and the permit can be issued.
 
Section 5.03.  Hazardous Materials.  As used in this Lease, the term "Hazardous
Material" means any flammable items, explosives, radioactive materials,
hazardous or toxic substances, material or waste or related materials, including
any substances defined as or included in the definition of "hazardous
substances", "hazardous wastes", "hazardous materials" or "toxic substances" now
or subsequently regulated under any applicable federal, state or local laws or
regulations, including without limitation petroleum-based products, paints,
solvents, lead, cyanide, DDT, printing inks, acids, pesticides, ammonia
compounds and other chemical products, asbestos, PCBs and similar compounds, and
including any different products and materials which are subsequently found to
have adverse effects on the environment or the health and safety of
persons.  Tenant shall not cause or permit any Hazardous Material to be
generated, produced, brought upon, used, stored, treated or disposed of in or
about the Property by Tenant, its agents, employees, contractors, sublessees or
invitees without the prior written consent of Landlord.  Landlord shall be
entitled to take into account such other factors or facts as Landlord may
reasonably determine to be relevant in determining whether to grant or withhold
consent to Tenant's proposed activity with respect to Hazardous Material.  In no
event, however, shall Landlord be required to consent to the installation or use
of any storage tanks on the Property.
 
Section 5.04.  Signs and Auctions.  Tenant shall not place any signs on the
Property without Landlord's prior written consent.  Tenant shall not conduct or
permit any auctions or sheriff's sales at the Property.
 
Section 5.05.  Indemnity.  Tenant shall indemnify Landlord against and hold
Landlord harmless from any and all costs, claims or liability arising from:  (a)
Tenant's use of the Property; (b) the conduct of Tenant's business or anything
else done or permitted by Tenant to be done in or about the Property, including
any contamination of the Property or any other property resulting from the
presence or use of Hazardous Material caused or permitted by Tenant; (c) any
breach or default in the performance of Tenant's obligations under this Lease;
(d) any misrepresentation or breach of warranty by Tenant under this Lease; or
(e) other acts or omissions of Tenant.  Tenant shall defend Landlord against any
such cost, claim or liability at Tenant's expense with counsel reasonably
acceptable to Landlord, or, at Landlord's election, Tenant shall reimburse
Landlord for any legal fees or costs incurred by Landlord in connection with any
such claim.  As a material part of the consideration to Landlord, Tenant assumes
all risk of damage to property or injury to persons in or about the Property
arising from any cause, and Tenant hereby waives all claims in respect thereof
against Landlord, except for any claim arising out of Landlord's gross
negligence or willful misconduct.  As used in this Section, the term "Tenant"
shall include Tenant's employees, agents, contractors, and invitees, if
applicable.
 
Section 5.06.  Landlord's Access.  Upon at least 24 hours advanced notice,
Landlord or its agents may enter the Property at all reasonable times to show
the Property to potential buyers, investors or tenants or other parties; to do
any other act or to inspect and conduct tests in order to monitor Tenant's
compliance with all applicable environmental laws and all laws governing the
presence and use of Hazardous Material; or for any other purpose Landlord deems
necessary.  Landlord shall give Tenant at least 24 hours prior notice of such
entry, except in the case of an emergency.  Landlord may place customary "For
Sale" or "For Lease" signs on the Property.
 
Section 5.07.  Quiet Possession.  If Tenant pays the rent and complies with all
other terms of this Lease, Tenant may occupy and enjoy the Property for the full
Lease Term, subject to the provisions of this Lease.
 


 
ARTICLE SIX:  CONDITION OF PROPERTY: MAINTENANCE, REPAIRS AND ALTERATIONS
 
Section 6.01.  Existing Conditions.  Tenant will have ten (90) days after
execution of the Lease, to inspect property to make sure plumbing, electrical,
no roof leaks, heating, fire sprinklers, etc all work. Except as provided
herein, Tenant acknowledges that neither Landlord nor any agent of Landlord has
made any representation as to the condition of the Property or the suitability
of the Property for Tenant's intended use.  Tenant represents and warrants that
Tenant has made its own inspection of and inquiry regarding the condition of the
Property and is not relying on any representations of Landlord or any Broker
with respect thereto.  If Landlord or Landlord's Broker has provided a Property
Information Sheet or other Disclosure Statement regarding the Property, a copy
is attached as an exhibit to the Lease.
 
Section 6.02.  Exemption of Landlord from Liability.  Landlord shall not be
liable for any damage or injury to the person, business (or any loss of income
therefrom), goods, wares, merchandise or other property of Tenant, Tenant's
employees, invitees, customers or any other person in or about the Property,
whether such damage or injury is caused by or results from; (a) fire, steam,
electricity, water, gas or rain; (b) the breakage, leakage, obstruction or other
defects of pipes, sprinklers, wires, appliances, plumbing, air conditioning or
lighting fixtures or any other cause; (c) conditions arising in or about the
Property or upon other portions of the Project, or from other sources or places;
or (d) any act or omission of any other tenant of the Project.  Landlord shall
not be liable for any such damage or injury even though the cause of or the
means of repairing such damage or injury are not accessible to Tenant.  The
provisions of this Section 6.02 shall not, however, exempt Landlord from
liability for Landlord's gross negligence or willful misconduct.
 

 
5

--------------------------------------------------------------------------------

 

Section 6.03.  Landlord's Obligations.
 
 
(a) Except as provided in Article Seven (Damage or Destruction) and Article
Eight (Condemnation), Landlord shall keep the following in good order, condition
and repair: the foundations, exterior walls and roof of the Property (including
painting the exterior surface of the exterior walls of the Property not more
often than once every five (5) years, if necessary) and all components of
electrical, mechanical, plumbing, heating and air conditioning systems and
facilities located in the Property which are concealed or used in common by
tenants of the Project.  However, Landlord shall not be obligated to maintain or
repair windows, doors, plate glass or the interior surfaces of the exterior
walls.  Landlord shall make repairs under this Section 6.03 within a reasonable
time after receipt of a written notice from Tenant of the need for such repairs.

 
 
(b) Tenant shall pay or reimburse Landlord for all costs Landlord incurs under
Paragraph 6.03(a) above as Common Area costs as provided for in Section 4.05 of
the Lease.  Tenant waives the benefit of any statute in effect now or in the
future which might give Tenant the right to make repairs at Landlord’s expense
or to terminate this Lease due to Landlord’s failure to keep the Property in
good order, condition and repair.

 
Section 6.04.  Tenant's Obligations.
 
 
(a) Except as provided in Section 6.03, Article Seven (Damage or Destruction)
and Article Eight (Condemnation), Tenant shall keep all portions of the Property
(including structural, nonstructural, interior, systems and equipment) in good
order, condition and repair (including interior repainting and refinishing, as
needed).  If any portion of the Property or any system or equipment in the
Property which Tenant is obligated to repair cannot be fully repaired or
restored, Tenant shall promptly replace such portion of the Property or system
or equipment in the Property, regardless of whether the benefit of such
replacement extends beyond the Lease Term; but if the benefit or useful life of
such replacement extends beyond the Lease Term (as such term may be extended by
exercise of any options), the useful life of such replacement shall be prorated
over the remaining portion of the Lease Term (as extended), and Tenant shall be
liable only for that portion of the cost which is applicable to the Lease Term
(as extended).  Tenant shall maintain a preventive maintenance contract
providing for the regular inspection and maintenance of the heating and air
conditioning system by a licensed heating and air conditioning
contractor.  Landlord shall have the right, upon written notice to Tenant, to
undertake the responsibility for preventive maintenance of the heating and air
conditioning system at Tenant's expense.  In addition, Tenant shall, at Tenant's
expense, repair any damage to the roof, foundation or structural portions of
walls caused by Tenant's act or omissions.  It is the intention of Landlord and
Tenant that, at all times during the Lease Term, Tenant shall maintain the
Property in an attractive, first-class and fully operative condition.

 
 
(b) Tenant shall fulfill all of Tenant's obligations under this Section 6.04 at
Tenant's sole expense.  If Tenant fails to maintain, repair or replace the
Property as required by this Section 6.04, Landlord may, upon ten (10) days'
prior notice to Tenant (except that no notice shall be required in the case of
any emergency), enter the Property and perform such maintenance or repair
(including replacement, as needed) on behalf of Tenant.  In such case, Tenant
shall reimburse Landlord for all costs incurred in performing such maintenance
or repair immediately upon demand.

 
Section 6.05.  Alterations, Additions, and Improvements.
 
 
(a) Tenant shall not make any alterations, additions, or improvements to the
Property without Landlord's prior written consent, except for non-structural
alterations which do not exceed Ten Thousand Dollars ($10,000) in cost
cumulatively over the Lease Term and which are not visible from the outside of
any building of which the Property is part.  Landlord may require Tenant to
provide demolition and/or lien and completion bonds in form and amount
satisfactory to Landlord.  Tenant shall promptly remove any alterations,
additions, or improvements constructed in violation of this Paragraph 6.05(a)
upon Landlord's written request.  All alterations, additions, and improvements
shall be done in a good and workmanlike manner, in conformity with all
applicable laws and regulations, and by a contractor approved by Landlord.  Upon
completion of any such work, Tenant shall provide Landlord with "as built"
plans, copies of all construction contracts, and proof of payment for all labor
and materials.

 
 
(b)  Tenant shall pay when due all claims for labor and material furnished to
the Property.  Tenant shall give Landlord at least twenty (20) days' prior
written notice of the commencement of any work on the Property, regardless of
whether Landlord's consent to such work is required.  Landlord may elect to
record and post notices of non-responsibility on the Property.

 
Section 6.06.  Condition upon Termination.  Upon the termination of the Lease,
Tenant shall surrender the Property to Landlord, broom clean and in the same
condition as received except for ordinary wear and tear which Tenant was not
otherwise obligated to remedy under any provision of this Lease.  However,
Tenant shall not be obligated to repair any damage which Landlord is required to
repair under Article Seven (Damage or Destruction).  In addition, Landlord may
require Tenant to remove any alterations, additions or improvements (whether or
not made with Landlord's consent) prior to the expiration of the Lease and to
restore the Property to its prior condition, all at Tenant's expense.  All
alterations, additions and improvements which Landlord has not required Tenant
to remove shall become Landlord's property and shall be surrendered to Landlord
upon the expiration or earlier termination of the Lease, except that Tenant may
remove any of Tenant's machinery or equipment which can be removed without
material damage to the Property.  Tenant shall repair, at Tenant's expense, any
damage to the Property caused by the removal of any such machinery or
equipment.  In no event, however, shall Tenant remove any of the following
materials or equipment (which shall be deemed Landlord's property) without
Landlord's prior written consent: any power wiring or power panels; lighting or
lighting fixtures; wall coverings; drapes, blinds or other window coverings;
carpets or other floor coverings; heaters, air conditioners or any other heating
or air conditioning equipment; fencing or security gates; or other similar
building operating equipment and decorations.
 


 
ARTICLE SEVEN:  DAMAGE OR DESTRUCTION
 
Section 7.01.  Partial Damage to Property.
 
 
(a) Tenant shall notify Landlord in writing immediately upon the occurrence of
any damage to the Property.  If the Property is only partially damaged (i.e.,
less than twenty-five  (25%) of the Property is untenantable as a result of such
damage or less than twenty-five percent (25%) of Tenant's operations are
materially impaired) and if the proceeds received by Landlord from the insurance
policies described in Paragraph 4.04(b) are sufficient to pay for the necessary
repairs, this Lease shall remain in effect and Landlord shall repair the damage
as soon as reasonably possible, but not to exceed 3 months.  Landlord may elect
(but is not required) to repair any damage to Tenant's fixtures, equipment, or
improvements.

 

 
6

--------------------------------------------------------------------------------

 

 
(b) If the insurance proceeds received by Landlord are not sufficient to pay the
entire cost of repair, or if the cause of the damage is not covered by the
insurance policies which Landlord maintains under Paragraph 4.04(b), Landlord
may elect either to (i) repair the damage as soon as reasonably possible, but
not to exceed 3 months, in which case this Lease shall remain in full force and
effect, or (ii) terminate this Lease as of the date the damage
occurred.  Landlord shall notify Tenant within thirty (30) days after receipt of
notice of the occurrence of the damage whether Landlord elects to repair the
damage or terminate the Lease.  If Landlord elects to repair the damage, Tenant
shall pay Landlord the "deductible amount" (if any) under Landlord's insurance
policies and, if the damage was due to an act or omission of Tenant, or Tenant's
employees, agents, contractors or invitees, the difference between the actual
cost of repair and any insurance proceeds received by Landlord.  If Landlord
elects to terminate the Lease, Tenant may elect to continue this Lease in full
force and effect, in which case Tenant shall repair any damage to the Property
and any building in which the Property is located.  Tenant shall pay the cost of
such repairs, except that upon satisfactory completion of such repairs, Landlord
shall deliver to Tenant any such insurance proceeds received by Landlord for the
damage repaired by Tenant.  Tenant shall give Landlord written notice of such
election within ten (10) days after receiving Landlord's termination notice.

 
 
(c) If the damage to the property occurs during the last six (6) months of the
Lease Term and such damage will require more than thirty (30) days to repair,
either Landlord or Tenant may elect to terminate this Lease as of the date the
damage occurred, regardless of the sufficiency of any insurance proceeds.  The
party electing to terminate this Lease shall give written notification to the
other party of such election within thirty (30) days after Tenant's notice to
Landlord of the occurrence of the damage.

 
Section 7.02.  Intentionally Omitted
 
Section 7.03.  Temporary Reduction of Rent.  If the Property is destroyed or
damaged and Landlord or Tenant repairs or restores the Property pursuant to the
provisions of this Article Seven, any rent payable during the period of such
damage, repair and/or restoration shall be reduced according to the degree, if
any, to which Tenant's use of the Property is impaired.  However, the reduction
shall not exceed the sum of one year's payment of Base Rent, insurance premiums
and real property taxes.  Except for such possible reduction in Base Rent,
insurance premiums and real property taxes, Tenant shall not be entitled to any
compensation, reduction, or reimbursement from Landlord as a result of any
damage, destruction, repair, or restoration of or to the Property.
 
Section 7.04.  Intentionally Omitted
 


 
ARTICLE EIGHT:  CONDEMNATION
 
If all or any portion of the Property is taken under the power of eminent domain
or sold under the threat of that power (all of which are called "Condemnation"),
this Lease shall terminate as to the part taken or sold on the date the
condemning authority takes title or possession, whichever occurs first.  If more
than twenty percent (20%) of the floor area of the building in which the
Property is located, or which is located on the Property, is taken, either
Landlord or Tenant may terminate this Lease as of the date the condemning
authority takes title or possession, by delivering written notice to the other
within ten (10) days after receipt of written notice of such taking (or in the
absence of such notice, within ten (10) days after the condemning authority
takes title or possession).  If neither Landlord nor Tenant terminates this
Lease, this Lease shall remain in effect as to the portion of the Property not
taken, except that the Base Rent and Additional Rent shall be reduced in
proportion to the reduction in the floor area of the Property.  Any Condemnation
award or payment shall be distributed in the following order:  (a) first, to any
ground lessor, mortgagee or beneficiary under a deed of trust encumbering the
Property, the amount of its interest in the Property; (b) second, to Tenant,
only the amount of any award specifically designated for loss of or damage to
Tenant's trade fixtures or removable personal property; and (c) third, to
Landlord, the remainder of such award, whether as compensation for reduction in
the value of the leasehold, the taking of the fee, or otherwise.  If this Lease
is not terminated, Landlord shall repair any damage to the Property caused by
the Condemnation, except that Landlord shall not be obligated to repair any
damage for which Tenant has been reimbursed by the condemning authority.  If the
severance damages received by Landlord are not sufficient to pay for such
repair, Landlord shall have the right to either terminate this Lease or make
such repair at Landlord's expense.
 


 
ARTICLE NINE:  ASSIGNMENT AND SUBLETTING
 
Section 9.01.  Landlord's Consent Required.  No portion of the Property or of
Tenant's interest in this Lease may be acquired by any other person or entity,
whether by sale, assignment, mortgage, sublease, transfer, operation of law, or
act of Tenant, without Landlord's prior written consent, which will not be
unreasonably withheld except as provided in Section 9.02 below.  Landlord has
the right to grant or withhold its consent as provided in Section 9.05
below.  Any attempted transfer without consent shall be void and shall
constitute a non-curable breach of this Lease.  If Tenant is a partnership, any
cumulative transfer of more than twenty percent (20%) of the partnership
interests shall require Landlord's consent.  If Tenant is a corporation, any
change in the ownership of a controlling interest of the voting stock of the
corporation shall require Landlord's consent.
 
Section 9.02.  Tenant Affiliate.  Tenant may assign this Lease or sublease the
Property, without Landlord's consent, to any corporation which controls, is
controlled by or is under common control with Tenant, or to any corporation
resulting from the merger of or consolidation with Tenant ("Tenant's
Affiliate").  In such case, any Tenant's Affiliate shall assume in writing all
of Tenant's obligations under this Lease.
 
Section 9.03.  No Release of Tenant.  No transfer permitted by this Article
Nine, whether with or without Landlord's consent, shall release Tenant or change
Tenant's primary liability to pay the rent and to perform all other obligations
of Tenant under this Lease.  Landlord's acceptance of rent from any other person
is not a waiver of any provision of this Article Nine.  Consent to one transfer
is not a consent to any subsequent transfer.  If Tenant's transferee defaults
under this Lease, Landlord may proceed directly against Tenant without pursuing
remedies against the transferee.  Landlord may consent to subsequent assignments
or modifications of this Lease by Tenant's transferee, without notifying Tenant
or obtaining its consent.  Such action shall not relieve Tenant's liability
under this Lease.
 
Section 9.04.  Offer to Terminate.  If Tenant desires to assign the Lease or
sublease the Property, Tenant shall have the right to offer, in writing, to
terminate the Lease as of a date specified in the offer.  If Landlord elects in
writing to accept the offer to terminate within twenty (20) days after notice of
the offer, the Lease shall terminate as of the date specified and all the terms
and provisions of the Lease governing termination shall apply.  If Landlord does
not so elect, the Lease shall continue in effect until otherwise terminated and
the provisions of Section 9.05 with respect to any proposed transfer shall
continue to apply.
 

 
7

--------------------------------------------------------------------------------

 

Section 9.05.  Landlord's Consent.
 
 
(a)  Tenant's request for consent to any transfer described in Section 9.01
shall set forth in writing the details of the proposed transfer, including the
name, business and financial condition of the prospective transferee, financial
details of the proposed transfer (e.g., the term of and the rent and security
deposit payable under any proposed assignment or sublease), and any other
information Landlord deems relevant.  Landlord shall have the right to withhold
consent, if reasonable, or to grant consent, based on the following
factors:  (i) the business of the proposed assignee or subtenant and the
proposed use of the Property; (ii) the net worth and financial reputation of the
proposed assignee or subtenant; (iii) Tenant's compliance with all of its
obligations under the Lease; and (iv) such other factors as Landlord may
reasonably deem relevant.  If Landlord objects to a proposed assignment solely
because of the net worth and/or financial reputation of the proposed assignee,
Tenant may nonetheless sublease (but not assign), all or a portion of the
Property to the proposed transferee, but only on the other terms of the proposed
transfer.

 
 
(b)  If Tenant assigns or subleases, the following shall apply:

 
 
(i)  Tenant shall pay to Landlord as Additional Rent under the Lease the
Landlord's Share (stated in Section 1.14) of the Profit (defined below) on such
transaction as and when received by Tenant, unless Landlord gives written notice
to Tenant and the assignee or subtenant that Landlord's Share shall be paid by
the assignee or subtenant to Landlord directly.  The "Profit" means (A) all
amounts paid to Tenant for such assignment or sublease, including "key" money,
monthly rent in excess of the monthly rent payable under the Lease, and all fees
and other consideration paid for the assignment or sublease, including fees
under any collateral agreements, less (B) costs and expenses directly incurred
by Tenant in connection with the execution and performance of such assignment or
sublease for real estate broker's commissions and costs of renovation or
construction of tenant improvements required under such assignment or
sublease.  Tenant is entitled to recover such costs and expenses before Tenant
is obligated to pay the Landlord's Share to Landlord.  The Profit in the case of
a sublease of less than all the Property is the rent allocable to the subleased
space as a percentage on a square footage basis.

 
 
(ii)  Tenant shall provide Landlord a written statement certifying all amounts
to be paid from any assignment or sublease of the Property within thirty (30)
days after the transaction documentation is signed, and Landlord may inspect
Tenant's book and records to verify the accuracy of such statement.  On written
request, Tenant shall promptly furnish to Landlord copies of all the transaction
documentation, all of which shall be certified by Tenant to be complete, true
and correct.  Landlord's receipt of Landlord's Share shall not be a consent to
any further assignment or subletting.  The breach of Tenant's obligation under
this Paragraph 9.05(b) shall be a material default of the Lease.

 
Section 9.06.  No Merger.  No merger shall result from Tenant's sublease of the
Property under this Article Nine, Tenant's surrender of this Lease or the
termination of this Lease in any other manner.  In any such event, Landlord may
terminate any or all subtenancies or succeed to the interest of Tenant as
sublandlord under any or all subtenancies.
 


 
ARTICLE TEN:  DEFAULTS; REMEDIES
 
Section 10.01.  Covenants and Conditions.  Tenant's performance of each of
Tenant's obligations under this Lease is a condition as well as a
covenant.  Tenant's right to continue in possession of the Property is
conditioned upon such performance.  Time is of the essence in the performance of
all covenants and conditions.
 
Section 10.02.  Defaults.  Tenant shall be in material default under this Lease:
 
 
(a)  If Tenant abandons the Property or if Tenant's vacation of the Property
results in the cancellation of any insurance described in Section 4.04.  If
Tenant elects to vacate and sublease the space and is current with the rent and
CAM, the lease shall not be in default.

 
 
(b) If Tenant fails to pay rent or any other charge when due;

 
 
(c)  If Tenant fails to perform any of Tenant's non-monetary obligations under
this Lease for a period of thirty (30) days after written notice from Landlord;
provided that if more than thirty (30) days are required to complete such
performance, Tenant shall not be in default if Tenant commences such performance
within the thirty (30) -day period and thereafter diligently pursues its
completion.  However, Landlord shall not be required to give such notice if
Tenant's failure to perform constitutes a non-curable breach of this Lease.  The
notice required by this Paragraph is intended to satisfy any and all notice
requirements imposed by law on Landlord and is not in addition to any such
requirement.

 
 
(d)  (i)  If Tenant makes a general assignment or general arrangement for the
benefit of creditors; (ii) if a petition for adjudication of bankruptcy or for
reorganization or rearrangement is filed by or against Tenant and is not
dismissed within thirty (30) days; (iii) if a trustee or receiver is appointed
to take possession of substantially all of Tenant's assets located at the
Property or of Tenant's interest in this Lease and possession is not restored to
Tenant within thirty (30) days; or (iv) if substantially all of Tenant's assets
located at the Property or of Tenant's interest in this Lease is subjected to
attachment, execution or other judicial seizure which is not discharged within
thirty (30) days.  If a court of competent jurisdiction determines that any of
the acts described in this subparagraph (d) is not a default under this Lease,
and a trustee is appointed to take possession (or if Tenant remains a debtor in
possession) and such trustee or Tenant transfers Tenant's interest hereunder,
then Landlord shall receive, as Additional Rent, the excess, if any, of the rent
(or any other consideration) paid in connection with such assignment or sublease
over the rent payable by Tenant under this Lease.

 
 
(e)  If any guarantor of the Lease revokes or otherwise terminates, or purports
to revoke or otherwise terminate, any guaranty of all or any portion of Tenant's
obligations under the Lease.  Unless otherwise expressly provided, no guaranty
of the Lease is revocable.

 
Section 10.03.  Remedies.  On the occurrence of any material default by Tenant,
Landlord may, at any time thereafter, with or without notice or demand and
without limiting Landlord in the exercise of any right or remedy which Landlord
may have:
 

 
8

--------------------------------------------------------------------------------

 

 
(a) Terminate Tenant's right to possession of the Property by any lawful means,
in which case this Lease shall terminate and Tenant shall immediately surrender
possession of the Property to Landlord.  In such event, Landlord shall be
entitled to recover from Tenant all damages incurred by Landlord by reason of
Tenant's default, including (i) the worth at the time of the award of the unpaid
Base Rent, Additional Rent and other charges which Landlord had earned at the
time of the termination; (ii) the worth at the time of the award of the amount
by which the unpaid Base Rent, additional Rent and other charges which Landlord
would have earned after termination until the time of the award exceeds the
amount of such rental loss that Tenant proves Landlord could have reasonably
avoided;  (iii) the worth at the time of the award of the amount by which the
unpaid Base Rent, Additional Rent and other charges  which Tenant would have
paid for the balance of the Lease Term after the time of award exceeds the
amount of such rental loss that Tenant proves Landlord could have reasonably
avoided; and (iv) any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant's failure to perform its obligations
under the Lease or which in the ordinary course of things would be likely to
result therefrom, including, but not limited to, any costs or expenses Landlord
incurs in maintaining or preserving the Property after such default, the cost of
recovering possession of the Property, expenses of reletting, including
necessary renovation or alteration of the Property, Landlord's reasonable
attorneys' fees incurred in connection therewith, and any real estate commission
paid or payable.  As used in subparts (i) and (ii) above, the "worth at the time
of the award" is computed by allowing interest on unpaid amounts at the rate of
fifteen percent (15%) per annum, or such lesser amount as may then be the
maximum lawful rate.  As used in subpart (iii) above, the "worth at the time of
the award" is computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of the award, plus one percent
(1%).  If Tenant has abandoned the Property, Landlord shall have the option of
(i) retaking possession of the Property and recovering from Tenant the amount
specified in this Paragraph 10.03(a), or (ii) proceeding under Paragraph
10.03(b);

 
 
(b)  Maintain Tenant's right to possession, in which case this Lease shall
continue in effect whether or not Tenant has abandoned the Property.  In such
event, Landlord shall be entitled to enforce all of Landlord's rights and
remedies under this Lease, including the right to recover the rent as it becomes
due;

 
 
(c)  Pursue any other remedy now or hereafter available to Landlord under the
laws or judicial decisions of the state in which the Property is located.

 
Section 10.04.  Repayment of  "Free" Rent.  If this Lease provides for a
postponement of any monthly rental payments, a period of "free" rent or other
rent concession, such postponed rent or "free" rent is called the "Abated
Rent."  Tenant shall be credited with having paid all of the Abated Rent on the
expiration of the Lease Term only if Tenant has fully, faithfully, and
punctually performed all of Tenant's obligations hereunder, including the
payment of all rent (other than the Abated Rent) and all other monetary
obligations and the surrender of the Property in the physical condition required
by this Lease.  Tenant acknowledges that its right to receive credit for the
Abated Rent is absolutely conditioned upon Tenant's full, faithful and punctual
performance of it obligations under this Lease.  If Tenant defaults and does not
cure within any applicable grace period, the Abated Rent shall immediately
become due and payable in full and this Lease shall be enforced as if there were
no such rent abatement or other rent concession.  In such case Abated Rent shall
be calculated based on the full initial rent payable under this Lease.
 
Section 10.05.  Automatic Termination.  Notwithstanding any other term or
provision hereof to the contrary, the Lease shall terminate on the occurrence of
any act which affirms the Landlord's intention to terminate the Lease as
provided in Section 10.03 hereof, including the filing of an unlawful detainer
action against Tenant.  On such termination, Landlord's damages for default
shall include all costs and fees, including reasonable attorneys' fees that
Landlord incurs in connection with the filing, commencement, pursuing and/or
defending of any action in any bankruptcy court or other court with respect to
the Lease; the obtaining of relief from any stay in bankruptcy restraining any
action to evict Tenant; or the pursuing of any action with respect to Landlord's
right to possession of the Property.  All such damages suffered (apart from Base
Rent and other rent payable hereunder) shall constitute pecuniary damages which
must be reimbursed to Landlord prior to assumption of the Lease by Tenant or any
successor to Tenant in any bankruptcy or other proceeding.
 
Section 10.06.  Cumulative Remedies.  Landlord's exercise of any right or remedy
shall not prevent it from exercising any other right or remedy.
 


 
ARTICLE ELEVEN:  PROTECTION OF LENDERS
 
Section 11.01.  Subordination.  Landlord shall have the right to subordinate
this Lease to any ground lease, deed of trust or mortgage encumbering the
Property, any advances made on the security thereof and any renewals,
modifications, consolidations, replacements or extensions thereof, whenever made
or recorded.  Tenant shall cooperate with Landlord and any lender which is
acquiring a security interest in the Property or the Lease.  Tenant shall
execute such further documents and assurances as such lender may require,
provided that Tenant's obligations under this Lease shall not be increased in
any material way (the performance of ministerial acts shall not be deemed
material), and Tenant shall not be deprived of its rights under this
Lease.  Tenant's right to quiet possession of the Property during the Lease Term
shall not be disturbed if Tenant pays the rent and performs all of Tenant's
obligations under this Lease and is not otherwise in default.  If any ground
lessor, beneficiary or mortgagee elects to have this Lease prior to the lien of
its ground lease, deed of trust or mortgage and gives written notice thereof to
Tenant, this Lease shall be deemed prior to such ground lease, deed of trust or
mortgage whether this Lease is dated prior or subsequent to the date of said
ground lease, deed of trust or mortgage or the date of recording thereof.
 
Section 11.02.  Intentionally Omitted
 
Section 11.03.  Signing of Documents.  Tenant shall sign and deliver any
instrument or documents necessary or appropriate to evidence any such attornment
or subordination or agreement to do so.  If Tenant fails to do so within ten
(10) days after written request, Tenant hereby makes, constitutes and
irrevocably appoints Landlord, or any transferee or successor of Landlord, the
attorney-in-fact of Tenant to execute and deliver any such instrument or
document.
 
Section 11.04.  Estoppel Certificates.
 
 
(a)  Upon Landlord's written request, Tenant shall execute, acknowledge and
deliver to Landlord a written statement certifying, if in fact of the case:  (i)
that none of the terms or provisions of this Lease have been changed (or if they
have been changed, stating how they have been changed); (ii) that this Lease has
not been canceled or terminated; (iii) the last date of payment of the Base Rent
and other charges and the time period covered by such payment; (iv) that
Landlord is not in default under this Lease (or, if Landlord is claimed to be in
default, stating why); and (v) such other representations or information with
respect to Tenant or the Lease as Landlord may reasonable request or which any
prospective purchaser or encumbrancer of the Property may require.  Tenant shall
deliver such statement to Landlord within ten (10) days after Landlord's
request.  Landlord may give any such statement by Tenant to any prospective
purchaser or encumbrancer of the Property.  Such purchaser or encumbrancer may
rely conclusively upon such statement as true and correct.

 

 
9

--------------------------------------------------------------------------------

 

 
(b)  If Tenant does not deliver such statement to Landlord within such ten (10)
-day period, Landlord, and any prospective purchaser or encumbrancer, may
conclusively presume and rely upon the following facts: (i) that the terms and
provisions of this Lease have not been changed except as otherwise represented
by Landlord; (ii) that this Lease has not been canceled or terminated except as
otherwise represented by Landlord; (iii) that not more than one month's Base
Rent or other charges have been paid in advance; and (iv) that Landlord is not
in default under the Lease. In such event, Tenant shall be estopped from denying
the truth of such facts.

 
Section 11.05.  Tenant's Financial Condition.  Within thirty (30) days after
written request from landlord, Tenant shall deliver to Landlord such financial
statements as Landlord reasonably requires to verify the net worth of Tenant or
any assignee, subtenant, or guarantor of Tenant.  In addition, Tenant shall
deliver to any lender designated by Landlord any financial statements required
by such lender to facilitate the financing or refinancing of the
Property.  Tenant represents and warrants to Landlord that each such financial
statement is a true and accurate statement as of the date of such
statement.  All financial statements shall be confidential and shall be used
only for the purposes set forth in this Lease.
 
 
 
ARTICLE TWELVE:  LEGAL COSTS
 
Section 12.01.  Legal Proceedings.  If Tenant or Landlord shall be in breach or
default under this Lease, such party (the "Defaulting Party") shall reimburse
the other party (the "Nondefaulting Party") upon demand for any costs or
expenses that the Nondefaulting Party incurs in connection with any breach or
default of the Defaulting Party under this Lease, whether or not suit is
commenced or judgment entered.  Such costs shall include legal fees and costs
incurred for the negotiation of a settlement, enforcement of rights or
otherwise.  Furthermore, if any action for breach of or to enforce the
provisions of this Lease is commenced, the court in such action shall award to
the party in whose favor a judgment is entered, a reasonable sum as attorneys'
fees and costs.  The losing party in such action shall pay such attorneys' fees
and costs.  Tenant and Landlord shall also indemnify each other against and hold
each other harmless from all costs, expenses, demands and liability each other
may incur if either party becomes or is made a party to any claim or action (a)
instituted by Tenant and/or Landlord against any third party, or by any third
party against Tenant and/or Landlord, or by or against any person holding any
interest under or using the Property by license of or agreement with Tenant
and/or Landlord; (b) for foreclosure of any lien for labor or material furnished
to or for Tenant and/or Landlord or such other person; (c) otherwise arising out
of or resulting from any act or transaction of Tenant and/or Landlord or such
other person; or (d) necessary to protect Landlord's and/or Tenant’s interest
under this Lease in a bankruptcy proceeding, or other proceeding under Title 11
of the United States Code, as amended.  Tenant shall defend Landlord against any
such claim or action at Tenant's expense with counsel reasonably acceptable to
Landlord or, at Landlord's election, Tenant shall reimburse Landlord for any
legal fees or costs Landlord incurs in any such claim or action.  Landlord shall
defend Tenant against any such claim or action at Landlord’s expense with
counsel reasonably acceptable to Tenant or, at Tenant’s election, Landlord shall
reimburse Tenant for any legal fees or costs Tenant incurs in any such claim or
action.
 
Section 12.02.  Landlord's Consent.  Tenant shall pay Landlord's reasonable
attorneys' fees incurred in connection with Tenant's request for Landlord's
consent under Article Nine (Assignment and Subletting), or in connection with
any other act which Tenant proposes to do and which requires Landlord's consent.
 


 
ARTICLE THIRTEEN:  MISCELLANEOUS PROVISIONS
 
Section 13.01.  Non-Discrimination.  Tenant promises, and it is a condition to
the continuance of this Lease, that there will be no discrimination against, or
segregation of, any person or group of persons on the basis of race, color, sex,
creed, national origin or ancestry in the leasing, subleasing, transferring,
occupancy, tenure or use of the Property or any portion thereof.
 
Section 13.02.  Landlord's Liability; Certain Duties.
 
 
(a) As used in this Lease, the term "Landlord" means only the current owner or
owners of the fee title to the Property or Project or the leasehold estate under
a ground lease of the Property or Project at the time in question.  Each
Landlord is obligated to perform the obligations of Landlord under this Lease
only during the time such Landlord owns such interest or title.  Any Landlord
who transfers its title or interest is relieved of all liability with respect to
the obligations of Landlord under this Lease to be performed on or after the
date of transfer.  However, each Landlord shall deliver to its transferee all
funds that Tenant previously paid if such funds have not yet been applied under
the terms of this Lease.

 
 
(b) Tenant shall give written notice of any failure by Landlord to perform any
of its obligations under this Lease to Landlord and to any ground lessor,
mortgagee or beneficiary under any deed of trust encumbering the Property whose
name and address have been furnished to Tenant in writing.  Landlord shall not
be in default under this Lease unless Landlord (or such ground lessor, mortgagee
or beneficiary) fails to cure such non-performance within thirty (30) days after
receipt of Tenant's notice.  However, if such non-performance reasonably
requires more than thirty (30) days to cure, Landlord shall not be in default if
such cure is commenced within such thirty (30) -day period and thereafter
diligently pursued to completion.

 
 
(c)  Notwithstanding any term or provision herein to the contrary, the liability
of Landlord for the performance of its duties and obligations under this Lease
is limited to Landlord's interest in the Property and the Project, and neither
the Landlord nor its partners, shareholders, officers or other principals shall
have any personal liability under this Lease  as long as the Landlord maintains
at least a 25% equity ownership in the Project.

 
Section 13.03.  Severability.  A determination by a court of competent
jurisdiction that any provision of this Lease or any part thereof is illegal or
unenforceable shall not cancel or invalidate the remainder of such provision of
this Lease, which shall remain in full force and effect.
 
Section 13.04.  Interpretation.  The captions of the Articles or Sections of
this Lease are to assist the Parties in reading this Lease and are not a part of
the terms or provisions of this Lease.  Whenever required by the context of this
Lease, the singular shall include the plural and the plural shall include the
singular.  The masculine, feminine and neuter genders shall each include the
other.  In any provision relating to the conduct, acts or omissions of Tenant,
the term "Tenant" shall include Tenant's agents, employees, contractors,
invitees, successors or others using the Property with Tenant's expressed or
implied permission.
 
Section 13.05  Incorporation of Prior Agreements; Modifications.  This Lease is
the only agreement between the parties pertaining to the lease of the Property
and no other agreements are effective.  All amendments to this Lease shall be in
writing and signed by all parties.  Any other attempted amendment shall be void.
 
Section 13.06.  Notices.  All notices required or permitted under this Lease
shall be in writing and shall be personally delivered or sent by certified mail,
return receipt requested, postage prepaid.  Notices to Tenant shall be delivered
to the address specified in Section 1.03 above, except that upon Tenant's taking
possession of the Property, the Property shall be Tenant's address for notice
purposes. Notices to Landlord shall be delivered to the address specified in
Section 1.02 above.  All notices shall be effective upon delivery.  Either party
may change its notice address upon written notice to the other party.
 

 
10

--------------------------------------------------------------------------------

 

Section 13.07.  Waivers.  All waivers must be in writing and signed by the
waiving party.  Landlord's failure to enforce any provision of this Lease or its
acceptance of rent shall not be a waiver and shall not prevent Landlord from
enforcing that provision or any other provision of this Lease in the future.  No
statement on a payment check from Tenant or in a letter accompanying a payment
check shall be binding on Landlord.  Landlord may, with or without notice to
Tenant, negotiate such check without being bound to the conditions of such
statement.
 
Section 13.08.  No Recordation.  Tenant shall not record this Lease without
prior written consent from Landlord.  However, either Landlord or Tenant may
require that a "Short Form" memorandum of this Lease executed by both parties be
recorded.  The party requiring such recording shall pay all transfer taxes and
recording fees.
 
Section 13.09.  Binding Effect; Choice of Law.  This Lease binds any party who
legally acquires any rights or interest in this Lease from Landlord or
Tenant.  However, Landlord shall have no obligation to Tenant's successor unless
the rights or interests of Tenant's successor are acquired in accordance with
the terms of this Lease.  The laws of the state of Utah in which the Property is
located shall govern this Lease.
 
Section 13.10.  Corporate Authority; Partnership Authority.  If Tenant is a
corporation, each person  signing this Lease on behalf of Tenant represents and
warrants that he has full authority to do so and that this Lease binds the
corporation.  Within thirty (30) days after this Lease is signed, Tenant shall
deliver to Landlord a certified copy of a resolution of Tenant's Board of
Directors authorizing the execution of this Lease or other evidence of such
authority reasonably acceptable to Landlord.  If Tenant is a partnership, each
person or entity signing this Lease for Tenant represents and warrants that he
or it is a general partner of the partnership, that he or it has full authority
to sign for the partnership and that this Lease binds the partnership and all
general partners of the partnership.  Tenant shall give written notice to
Landlord of any general partner's withdrawal or addition.  Within thirty (30)
days after this Lease is signed, Tenant shall deliver to Landlord a copy of
Tenant's recorded statement of partnership or certificate of limited
partnership.
 
Section 13.11.  Joint and Several Liability.  All parties signing this Lease as
Tenant shall be jointly and severally liable for all obligations of Tenant.
 
Section 13.12.  Force Majeure.  If Landlord cannot perform any of its
obligations due to events beyond Landlord's control, the time provided for
performing such obligations shall be extended by a period of time equal to the
duration of such events.  Events beyond Landlord's control include, but are not
limited to, acts of God, war, civil commotion, labor disputes, strikes, fire,
flood, or other casualty, shortages of labor or material, government regulation
or restriction and weather conditions.
 
Section 13.13.  Execution of Lease.  This Lease may be executed in counterparts
and, when all counterpart documents are executed, the counterparts shall
constitute a single binding instrument.  Landlord's delivery of this Lease to
Tenant shall not be deemed to be an offer to lease and shall not be binding upon
either party until executed and delivered by both parties.
 
Section 13.14.  Survival.  All representations and warranties of Landlord and
Tenant shall survive the termination of this Lease.
 


 
ARTICLE FOURTEEN:  BROKERS
 
Section 14.01. Broker's Fee.  When this Lease is signed by and delivered to both
Landlord and Tenant, Landlord shall pay a real estate commission to Landlord's
Broker named in Section 1.08 above, if any, as provided in the written agreement
between Landlord and Landlord's Broker, or the sum stated in Section 1.09 above
for services rendered to Landlord by Landlord's Broker in this
transaction.  Landlord shall pay Landlord's Broker a commission if Tenant
exercises any option to extend the Lease Term or to buy the Property, or any
similar option or right which Landlord may grant to Tenant, or if Landlord's
Broker is the procuring cause of any other lease or sale entered into between
Landlord and Tenant covering the Property.  Such commission shall be the amount
set forth in Landlord's Broker's commission schedule in effect as of the
execution of this Lease.  If a Tenant's Broker is named in Section 1.08 above,
Landlord's Broker shall pay an appropriate portion of its commission Tenant's
Broker if so provided in any agreement between Landlord's Broker and Tenant's
Broker.  Nothing contained in this Lease shall impose any obligation on Landlord
to pay a commission or fee to any party other than Landlord's Broker.
 
Section 14.02.  Protection of Brokers.  If Landlord sells the Property, or
assigns Landlord's interest in this Lease, the buyer or assignee shall, by
accepting such conveyance of the property or assignment of the Lease, be
conclusively deemed to have agreed to make all payments to Landlord's Broker
thereafter required of Landlord under this Article Fourteen.  Landlord's Broker
shall have the right to bring a legal action to enforce or declare rights under
this provision.  The prevailing party in such action shall be entitled to
reasonable attorneys' fees to be paid by the losing party.  Such attorneys' fees
shall be fixed by the court in such action.  This Paragraph is included in this
Lease for the benefit of Landlord's Broker.
 
Section 14.03.  Agency Disclosure; No Other Brokers.  Landlord and Tenant each
warrant that they have dealt with no other real estate broker(s) in connection
with this transaction except:  CB Richard Ellis, Inc. who represents Landlord,
and NAI Utah Commercial Real Estate, who represents Tenant .
 
In the event that CB Richard Ellis, Inc. represents both Landlord and Tenant,
Landlord and Tenant hereby confirm that they were timely advised of the dual
representation and that they consent to the same, and that they do not expect
said broker to disclose to either of them the confidential information of the
other party.
 
ARTICLE FIFTEEN:  COMPLIANCE
 
The parties hereto agree to comply with all applicable federal, state and local
laws, regulations, codes, ordinances and administrative orders having
jurisdiction over the parties, property or the subject matter of this Agreement,
including, but not limited to, the 1964 Civil Rights Act and all amendments
thereto, the Foreign Investment In Real Property Tax Act, the Comprehensive
Environmental Response Compensation and Liability Act, and The Americans With
Disabilities Act.
 
ADDITIONAL PROVISIONS MAY BE SET FORTH IN A RIDER OR RIDERS ATTACHED HERETO OR
IN THE BLANK SPACE BELOW.  IF NO ADDITIONAL PROVISIONS ARE INSERTED, PLEASE DRAW
A LINE THROUGH THE SPACE BELOW.
 


 


 


 
 


11

--------------------------------------------------------------------------------


 
Landlord and Tenant have signed this Lease at the place and on the dates
specified adjacent to their signatures below and have initialed all Riders which
are attached to or incorporated by reference in this Lease.
 

 
“LANDLORD”
   
Signed on 13 October 2008
CB Center, LLC
At
   
By:  /s/ James Gaddis
 
Its:  Managing Member
 
By:
 
Its:



 

 
“TENANT”
   
Signed on 10 October 2008
ClearOne Communications, Inc.
At
   
By:  /s/ Greg LeClaire
 
Its:  Chief Financial Officer
 
By:
 
Its:


IN ANY REAL ESTATE TRANSACTION, IT IS RECOMMENDED THAT YOU CONSULT WITH A
PROFESSIONAL, SUCH AS A CIVIL ENGINEER, INDUSTRIAL HYGIENIST OR OTHER PERSON
WITH EXPERIENCE IN EVALUATING THE CONDITION OF THE PROPERTY, INCLUDING THE
POSSIBLE PRESENCE OF ASBESTOS, HAZARDOUS MATERIALS AND UNDERGROUND STORAGE
TANKS.
 

 
12

--------------------------------------------------------------------------------

 



 


 
EXHIBIT A – PREMISES
 

 [gladiola.jpg]
 
 

 
13

--------------------------------------------------------------------------------

 



 


 
EXHIBIT B – RENEWAL OPTION
 


 
Tenant shall be granted one (1) three (3) year option at a rate of $0.37 PSF,
Per Month, NNN for Year 6 with a $0.01 per square foot, per year increase in the
7th and 8th years, provided that Tenant gives Landlord written notice of the
exercise of such option on or before April 30, 2013, and that at the time of
such notice is given and on commencement of the extension term, this Lease is in
full force and effect and Tenant is not in default.
 


 

 
14

--------------------------------------------------------------------------------

 



 


 
EXHIBIT C – CANCELLATION PROVISION
 


 
Tenant shall be granted a one time cancellation clause of December 31,
2011.  Tenant shall be allowed to cancel the lease by Providing Landlord’s three
(3) month’s prior written notice and by paying a cancellation fee equal to three
(3) month’s rent at the time of the cancellation.
 

 
15

--------------------------------------------------------------------------------

 



 


 
EXHIBIT D – TENANT IMPROVEMENTS
 


 
Landlord shall warrant that all functions of the space, including lights, power
and HVAC systems, are in proper working condition for the first three months of
the lease.
 


 
Landlord shall repaint and carpet the office area and clean the space thoroughly
prior to lease commencement.
 


 

 
16

--------------------------------------------------------------------------------

 



 


 
EXHIBIT E – EARLY OCCUPANCY
 


 
Tenant shall be granted access to the space upon full execution of a lease and
Landlord’s receipt of a certificate of insurance.  During the period between
Tenant’s occupancy and Lease Commencement on December 1, 2008  (the “Early
Occupancy Period”), Tenant shall be subject to all provisions of this Lease
excepting that Tenant shall not be required to pay Base Rent for the Early
Occupancy Period.  Tenant shall be responsible for all other charges including
Tenant’s Pro Rata Share of Common Area Expenses pursuant to the terms of the
Lease.
 


17
 
 

--------------------------------------------------------------------------------

 